Pee Curiam,
This feigned issue, awarded for the purpose of determining how much, if anything, was due upon the judgment in question, *270depended on questions of fact which were exclusively for the consideration of the jury. It was fairly submitted to them in a clear and adequate charge in which there appears to be no substantial error. An examination of the record, with special reference to the assignments of error, has satisfied us that neither of them should be sustained. There is nothing in any of them that requires discussion. The evidence properly before the jury was quite sufficient to warrant them in finding in favor of the defendant.
Judgment affirmed.